Taylor’s & Co. Inc.

May 18, 2005

To:

Barry Lamperd

 

 

Lamperd Less Lethal Inc.

 

From:

Ron Norton

 

 

Taylor’s & Co. Inc.

 

 

SUBJECT: Letter of Intent

Dear Barry:

Please accept this letter of intent for importing and distribution of Lamperd
Less Lethal, Inc.’s firearms and ammunition product line in the United States.
We are very excited in this opportunity to include Lamperd Less Lethal, Inc.
products in our existing and future distribution network. As we discussed, in
addition to the law enforcement and military market, we would like to offer your
product line to the retail “home protection” market as well.

Taylor’s & Co., Inc. was originally formed in 1998 under the direction of Sue F.
Hawkins and Tammy Loy. The company initially imported various firearms and
accessories from Italy. Imports from companies such as Armi Sport, Pietta,
Uberti and various accessory manufacturers has contributed to our extensive
product line. In addition to the quality imports, we distribute products from
various US Firearms manufacturers, which include Hartford Armory, Ruger, and
Bond Arms. Quality and customer service have always been the basis of our
company policies, and we maintain that goal today.

As members of the NSSF, NASGW and the NRA, Taylor’s & Co. markets their products
through dealers and distributors throughout the USA.

At present, we have an established relationship with five major firearms
distributors offering over 1800 SKU items which include hundreds of models of
imported and US made firearms, parts and accessories. In addition to the major
distributor base, we have over 6000 firearms dealers in our dealer-direct
program. In addition to our existing distribution network, we would like to
develop a mutual arrangement with ALS Technologies, Bull Shoals, Arkansas, and
provide them the Defender series products for distribution with their existing
network per our agreement in principle with them.

We are prepared and willing to import your “Defender” line of less-lethal
firearms and ammunition through either Taylor’s & Co., Inc. and / or Advanced
Individual Marksmanship, LLC, dba “AIM”. We presently hold in good standing a
FFL License to import and distribute firearms in the United States as Taylor’s &
Co., Inc. We will be applying for the appropriate license for the manufacture
and distribution of Class III firearms or the necessary classification pending
an inspection by the ATF of the Defender and its variants. We are prepared to
import a sample or samples of your product line on a Form 6 application for the
purpose of inspection and classification.

Should you have any questions, please do not hesitate to contact me at your
earliest convenience.

Sincerely,

/s/Roy Norton

Roy Norton

Taylor’s & Co., Inc.

304 Lenoir Drive

Winchester, Va. 22603

540-722-2017

Fax 540-722-2018

www.taylorsfirearms.com

 

 

 

 